DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 line 63 reads “a main power itch” on last page and it appears to be meant “a main power switch”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 10, 13, 14, and 20 (in lines 29, 37, 46, 54 and 56) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims use conditional word “when” and it’s unclear whether the functions or steps followed by the conditional statement/statements are part of the claims.  Furthermore, it is unclear when those functions would be executed. (see MPEP 2113).  Examiner suggests replacing/changing the word and positively citing the claims limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 7, 12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Hollandder et al. (2009/0204403 hereinafter Hollander).

Regarding claim 1, Adams teaches a multiple temperature probe adapter system (abstract) comprising:
a device having a temperature probe input port (base unit 17 Fig 3);
a plurality of temperature probes (18a-d Fig 3, para 20);
a housing (base unit 17 Fig 3);
a plurality of probe inputs positioned on said housing, each of said temperature probes being communicatively coupled to a respective one of said probe inputs ;
a single probe output positioned on said housing;
a processor positioned within said housing (CPU Fig 11), each of said probe inputs being communicatively coupled to said processor (18a-d Fig 11), said processor being communicatively coupled to said (single probe) output (display 31 Fig 11) wherein said processor is configured to deliver individual respective temperature readings from each of said temperature probes through (said single probe) output (display 31 Fig 11).
However, Adams does not teach a single probe output positioned on said housing and said processor delivers individual readings from each said temperature probes through said single probe output port.
Hollander teaches a single probe output positioned on said housing and said processor delivers individual readings from each said temperature probes through said single probe output port (para 77, multiple probes 490a-n are connected to port 450 and which is in turn connected to wired connection port 414 Fig 4) .



With respect to claim 2, Adams teaches said probe inputs being sequentially numbered (A, B, C, D Fig 11).

Regarding claim 3, Adams teaches said individual respective temperature readings being delivered through said single probe output sequentially/simultaneously in accordance with numbering of said probe inputs (para 27).
However, Adams does not teach sequentially reading said input probes.  
Hollander teaches executing sequence of functions by microprocessor (para 79, 91).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs sequentially as taught by Hollander for predictable result.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.
With respect to claim 7, Adams teaches each of said probe inputs comprising a plurality of input connection ports, said input connection ports of each said probe input being uniquely sized relative to each other (29 Fig 2, length para 23) .
Regarding claim 12, although Adams does not teach said individual respective temperature readings delivered by said processor being communicated to a graphic display of an extrinsic electronic device, said graphic display displaying a respective temperature over time graph for each of said probe inputs.  Adams teaches displaying individual temperature readings onto a display (display 31 Fig 11).
Hollander teaches displaying measured probe data is wirelessly send to a remote display (Fig 9F). 

With respect to claim 15, Adams teaches a battery positioned within said housing, said battery being electrically coupled to said processor (para 31, Fig 11).
With respect to claim 18, Adams teaches a main power switch positioned on said housing, said main power switch being operationally coupled to said processor (Power Fig 11, on-off switch para 28).

Regarding claim 19, although Adams does not teach a plurality of probe input activation switches, each probe input activation switch being communicatively coupled between said processor and an associated one of said probe inputs wherein each probe input is selectively operationally coupled to said processor while one of said temperature probes is communicatively coupled to said probe input.  Adams teaches a switching off individual display by button 42 and connected to the processor (para 34, Fig 11).
Hollander teaches selector switch to select active inputs (para 98). 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include switch as taught by Hollander for predictable result.  Regarding individual switch for each input probe, both Adams and Hollander teaches switches to select different inputs/selection and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 
Claims 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Hollandder et al. (2009/0204403 hereinafter Hollander) as applied to claim 3, further in view of Hirano (2008/0049811).
Regarding claims 4 and 5, although the combination (Adams modified by Hollander) does not teach said processor designating a lowest numbered probe input engaged by one of said temperature probes as a primary input, said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time longer than a duration of time for each other individual respective temperature reading; and said primary input is delivered by said 
Hirano teaches said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time (time-shared control Fig 2, para 26, 28)
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs sequentially at a given time duration as taught by Hirano for ease of reading and flexibility in electronic circuits.  Regarding said processor designating a lowest numbered probe input engaged by one of said temperature probes as a primary input, Hirano teaches time-shared control of first sensor MTD1 and the first one can be viewed as primary.  Furthermore, a processor can label any inputs as primary by programming code for ease of identification.  Regarding duration of primary input twice of other inputs, it’s known to one PHOSITA a processor can control output variable, e.g. width of clock cycles, and would have been obvious to try for identifying first read input from a sequence of input data.

With respect to claim 6, the combination does not teach said processor refreshing designation of said primary input to a new lowest numbered one of said probe inputs when said temperature probe communicatively coupled to said primary input is disconnected.
Hirano teaches said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time (time-shared control Fig 2, para 26, 28)
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs sequentially at a given time duration as taught by Hirano for ease of reading and flexibility in electronic circuits.  Regarding said processor designating a lowest numbered probe input engaged by one of said temperature probes as a primary input, Hirano teaches time-shared control of first sensor MTD1 and the first one can be viewed as primary.  Furthermore, processor can assign and read different inputs by simple programming codes.

Regarding claim 8, Adams does not teach a cycle advance button positioned on said housing, said cycle advance button being operationally coupled to said processor, said processor advancing to a next said individual respective temperature reading in accordance with said numbering of said probe inputs when said cycle advance button is actuated.  Adams teaches reading multiple probes (abstract).
Hollander teaches a cycle advance/push-button button positioned on said housing (push-button selector para 24), said cycle advance button being operationally coupled to said processor (para 24).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs sequentially as taught by Hollander for predictable result.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Hollandder et al. (2009/0204403 hereinafter Hollander) as applied to claim 3, further in view of Kamiyama (7,302,850).
Regarding claim 9, the combination (Adams modified by Hollander) does not teach a pause button positioned on said housing, said pause button being operationally coupled to said processor, said processor pausing sequential delivery of said individual respective temperature readings wherein said processor delivers only said individual respective temperature reading being delivered when said pause button is actuated.   Hollander teaches a cycle advance/push-button button positioned on said housing (push-button selector para 24), said cycle advance button being operationally coupled to said processor (para 24).
Kamiyama teaches a pause button positioned on said housing (START, STOP Fig 8), said pause button being operationally coupled to said processor (CPU 27 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use a pause button as taught by Kamiyama for ease of reading.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.
Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Hollandder et al. (2009/0204403 hereinafter Hollander) as applied to claim 3, further in view of Hirano (2008/0049811) and Kamiyama (7,302,850).
Regarding claim 10, the combination (Adams modified by Hollander) does not teach a speed button positioned on said housing, said speed button being operationally coupled to said processor, said processor adjusting a duration for delivering each individual respective temperature reading when said speed button is actuated.
Hirano teaches said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time (time-shared control Fig 2, para 26, 28)
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs sequentially at a given time duration as taught by Hirano for ease of reading and flexibility in electronic circuits.  
However, the combination (Adams modified by Hollander and Hirano) does not teach a speed button positioned on said housing, said speed button being operationally coupled to said processor.
Kamiyama teaches speed button positioned on said housing (playback buttons, fast forwarding 13r Fig 18), said speed button being operationally coupled to said processor (CPU 27 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use a speed button as taught by Kamiyama for ease of reading.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.
With respect to claim 11, the combination (Adams modified by Hollander) does not teach comprising said processor alternating between a slow speed and a fast speed when said speed button is actuated, said duration for delivering each individual respective temperature reading for each probe input at said fast speed being less than said duration for delivering each individual respective temperature reading for each probe input at said slow speed.
Hirano teaches said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time (time-shared control Fig 2, para 26, 28)

However, the combination (Adams modified by Hollander and Hirano) does not teach a speed button positioned on said housing, said speed button being operationally coupled to said processor.
Kamiyama teaches said processor alternating between a slow speed and a fast speed when said speed button is actuated (playback buttons, fast forward/backward 13r Fig 18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use a speed button as taught by Kamiyama for ease of reading.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.
Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Hollandder et al. (2009/0204403 hereinafter Hollander) as applied to claim 1, further in view of King (4,079618).
With respect to claims 13 and 14, although the combination (Adams modified by Hollander) does not teach a plurality of indicators positioned on said housing, each of said indicators being associated with a respective one of said probe inputs, each of said indicators indicating when one of said temperature probes is connected to said associated one of said probe inputs.  Hollander teaches microprocessor driving display 50 and LED indicators 51 (Fig 1, para 40).
King teaches red and green LED which is activated based switch status (23, 24 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include LEDs as taught by King to show the status of the inputs for ease of operation.  Furthermore, it’s known to PHOSITA to use microprocessor to drive output LEDs and both Adams and Hollander teaches display driven by processor.
Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Hollandder et al. (2009/0204403 hereinafter Hollander) as applied to claim 1, further in view of Chang (2003/0007544 hereinafter Chang).
Regarding claims 16 and 17, the combination (Adams modified by Hollander) does not teach a fastener/magnet being coupled to said housing wherein said housing is configured for being coupled to a support structure.
Chang teaches a dual thermometer display system with a fastener/magnet coupled to the structure for mounting to external structure (para 0033).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include magnet as taught by Chang for ease of mounting with external structures. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Hollandder et al. (2009/0204403 hereinafter Hollander), Hirano (2008/0049811), Kamiyama (7,302,850) and Chang (2003/0007544 hereinafter Chang).

Regarding claim 20, Adams teaches a multiple temperature probe adapter system comprising:
a device having a temperature probe input port (18a-d Fig 3, para 20);
a plurality of temperature probes (18a-d Fig 3, para 20);
a housing (base unit 17 Fig 3);
a plurality of probe inputs positioned on said housing, each of said temperature probes being communicatively coupled to a respective one of said probe inputs, said probe inputs being sequentially numbered (18a-d, A-D Fig 11), each of said probe inputs comprising a plurality of input connection ports, said input connection ports of each said probe input being uniquely sized relative to each other (29 Fig 2, length para 23);
a single probe output positioned on said housing;
a processor positioned within said housing (CPU Fig 11), each of said probe inputs being communicatively coupled to said processor (18a-d Fig 11), said processor being communicatively coupled to said (single probe) output (display 31 Fig 11) wherein said processor is configured to deliver individual respective temperature readings from each of said temperature probes through (said single probe) output (display 31 Fig 11).

a plurality of indicators positioned on said housing, each of said indicators being associated with a respective one of said probe inputs, each of said indicators indicating when one of said temperature probes is connected to said associated one of said probe inputs, each of said indicators being alight (31a-d, A-D, 18a-d Fig 11), said light being illuminated when said one of said temperature probes is connected to said associated one of said probe inputs;
a battery positioned within said housing, said battery being electrically coupled to said processor (83 Fig 11);
a fastener being coupled to said housing wherein said housing is configured for being coupled to a support structure, said fastener being one of a magnet and a suction cup;
a main power itch positioned on said housing, said main power switch being operationally coupled to said processor; and
(a plurality of probe input activation switches, each probe input activation switch being communicatively coupled between said processor and an associated one of said probe inputs wherein) each probe input is selectively operationally coupled to said processor while one of said temperature probes is communicatively coupled to said probe input (para 34, Fig 11; switching off individual display by button 42 and connected to the processor).
However, Adams does not teach a single probe output positioned on said housing and said processor delivers individual readings from each said temperature probes through said single probe output port;
said individual respective temperature readings being delivered through said single probe output sequentially in accordance with numbering of said probe inputs, said processor designating a lowest numbered probe input engaged by one of said temperature probes as a primary input, said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time longer than a duration of time for each other individual respective temperature reading, said duration of time said individual respective temperature reading of said primary input is delivered by said processor being at least twice said duration of time for each other individual respective temperature reading, said processor refreshing designation of said primary input to a new lowest 
a fastener being coupled to said housing wherein said housing is configured for being coupled to a support structure, said fastener being one of a magnet and a suction cup;
a cycle advance button positioned on said housing, said cycle advance button being operationally coupled to said processor, said processor advancing to a next said individual respective temperature reading in accordance with said numbering of said probe inputs when said cycle advance button is actuated;
a pause button positioned on said housing, said pause button being operationally coupled to said processor, said processor pausing sequential delivery of said individual respective temperature readings wherein said processor delivers only said individual respective temperature reading being delivered when said pause button is actuated;
a speed button positioned on said housing, said speed button being operationally coupled to said processor, said processor adjusting a duration for delivering each individual respective temperature reading when said speed button is actuated, said processor alternating between a slow speed and a
fast speed when said speed button is actuated, said duration for delivering each individual respective temperature reading for each probe input at said fast speed being less than said duration for delivering each individual respective temperature reading for each probe input at said slow speed.

Hollander teaches a single probe output positioned on said housing and said processor delivers individual readings from each said temperature probes through said single probe output port (para 77, multiple probes 490a-n are connected to port 450 and which is in turn connected to wired connection port 414 Fig 4) ; executing sequence of functions by microprocessor (para 79, 91); displaying measured probe data is wirelessly send to a remote display (Fig 9F); a cycle advance/push-button button positioned on said housing (push-button selector para 24), said cycle advance button being operationally coupled to said processor (para 24); selector switch to select active inputs (para 98). 

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include single output port/cable as taught by Hollander for couple multiple sensors for ease of sensing.  Furthermore, use of switch and multiplexer are known to PHOSITA for connecting multiple sensor inputs and output the selected input.  In addition, Adams teaches a switching off individual display by button 42 (para 34).
However, the combination (Adams modified by Hollander) does not teach said individual respective temperature readings being delivered through said single probe output sequentially in accordance with numbering of said probe inputs, said processor designating a lowest numbered probe input engaged by one of said temperature probes as a primary input, said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time longer than a duration of time for each other individual respective temperature reading, said duration of time said individual respective temperature reading of said primary input is delivered by said processor being at least twice said duration of time for each other individual respective temperature reading, said processor refreshing designation of said primary input to a new lowest numbered one of said probe inputs when said temperature probe communicatively coupled to said primary input is disconnected, said individual respective temperature readings delivered by said processor being communicated to a graphic display of an extrinsic electronic device, said graphic display displaying a respective temperature over time graph for each of said probe inputs;
a fastener being coupled to said housing wherein said housing is configured for being coupled to a support structure, said fastener being one of a magnet and a suction cup;
a cycle advance button positioned on said housing, said cycle advance button being operationally coupled to said processor, said processor advancing to a next said individual respective temperature reading in accordance with said numbering of said probe inputs when said cycle advance button is actuated;
a pause button positioned on said housing, said pause button being operationally coupled to said processor, said processor pausing sequential delivery of said individual respective temperature readings 
a speed button positioned on said housing, said speed button being operationally coupled to said processor, said processor adjusting a duration for delivering each individual respective temperature reading when said speed button is actuated, said processor alternating between a slow speed and a
fast speed when said speed button is actuated, said duration for delivering each individual respective temperature reading for each probe input at said fast speed being less than said duration for delivering each individual respective temperature reading for each probe input at said slow speed.

Hirano teaches said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time (time-shared control Fig 2, para 26, 28); said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time (time-shared control Fig 2, para 26, 28).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs sequentially at a given time duration as taught by Hirano for ease of reading and flexibility in electronic circuits.  Regarding said processor designating a lowest numbered probe input engaged by one of said temperature probes as a primary input, Hirano teaches time-shared control of first sensor MTD1 and the first one can be viewed as primary.  Furthermore, a processor can label any inputs as primary by programming code for ease of identification.  Regarding duration of primary input twice of other inputs, it’s known to one PHOSITA a processor can control output variable, e.g. width of clock cycles, and would have been obvious to try for identifying first read input from a sequence of input data.
However, the combination (Adams modified by Hollander and Hirano) does not teach a cycle advance button positioned on said housing, said cycle advance button being operationally coupled to said processor, said processor advancing to a next said individual respective temperature reading in accordance with said numbering of said probe inputs when said cycle advance button is actuated;

a speed button positioned on said housing, said speed button being operationally coupled to said processor, said processor adjusting a duration for delivering each individual respective temperature reading when said speed button is actuated, said processor alternating between a slow speed and a
fast speed when said speed button is actuated, said duration for delivering each individual respective temperature reading for each probe input at said fast speed being less than said duration for delivering each individual respective temperature reading for each probe input at said slow speed.

Kamiyama teaches a pause button positioned on said housing (START, STOP Fig 8), said pause button being operationally coupled to said processor (CPU 27 Fig 1); speed button positioned on said housing (playback buttons, fast forwarding 13r Fig 18), said speed button being operationally coupled to said processor (CPU 27 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use a speed button as taught by Kamiyama for ease of reading.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.
However, the combination (Adams modified by Hollander, Hirano and Kamiyama) does not teach a fastener being coupled to said housing wherein said housing is configured for being coupled to a support structure, said fastener being one of a magnet and a suction cup. 
Chang teaches a dual thermometer display system with a fastener/magnet coupled to the structure for mounting to external structure (para 0033).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include magnet as taught by Chang for ease of mounting with external structures. 

Conclusion
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/             Examiner, Art Unit 2855